THIRD DIVISION
                                                                                  December 8, 2006




No. 1-06-3014


THE PEOPLE OF THE STATE OF ILLINOIS, ex rel.
                                           )
LISA MADIGAN, ATTORNEY GENERAL OF THE      )
STATE OF ILLINOIS,                         )
                                           )
           Petitioner,                     )
                                           )
v.                                         )                             Petition for Review of
                                           )                             Orders of the Illinois
ILLINOIS COMMERCE COMMISSION, ILLINOIS BELL)                             Commerce Commission
TELEPHONE COMPANY, CITIZENS UTILITY        )                             in Docket No. 06-0027
BOARD, CITY OF CHICAGO, COOK COUNTY        )
STATE’S ATTORNEY’S OFFICE, AARP ILLINOIS,  )
GALLATIN RIVER COMMUNICATIONS LLC,         )
TRUCOMM CORPORATION and DATA NET           )
SYSTEMS,                                   )
                                           )
           Respondents.                    )


        PRESIDING JUSTICE THEIS delivered the opinion of the court:

        This petition for review was filed by the People of the State of Illinois from an order of the

Illinois Commerce Commission (ICC) entered on August 30, 2006. Illinois Bell Telephone

Company (AT&T Illinois) currently has two petitions for review from the same ICC order

pending in the Fourth District of the Illinois Appellate Court. AT&T Illinois then filed this motion

to transfer this case to the Fourth District, or, in the alternative, to dismiss it for lack of

jurisdiction.

        Section 10-201(a) of the Public Utilities Act states, in relevant part, that any person or
1-06-3014

corporation affected by an ICC order may appeal to the appellate court of the judicial district in

which the subject matter of the hearing is situated, or if the subject matter is situated in more than

one district, than of any one of such districts. 220 ILCS 5/10-201(a) (West 2004). Further, the

statute provides that the court first acquiring jurisdiction of any appeal from any order shall have

and retain jurisdiction of such appeal and of all further appeals from the same order until such

appeal is disposed of in such appellate court. 220 ILCS 5/10-201(a) (West 2004).

        Citing section 10-201(a), AT&T Illinois contends that, because it filed its petitions for

review from the ICC order in the Fourth District first, the Fourth District is the only appellate

court with jurisdiction over this case, and the State’s petition for review, filed in this district, must

be transferred to the Fourth District. The State responds that both of AT&T Illinois’s petitions

for review filed in the Fourth District are premature and only its own petition, filed in the First

District, was proper. Therefore, the State contends that it is the First District, and not the Fourth

District, which has exclusive jurisdiction over this case.

        We need not decide the jurisdictional issues presented by this motion or the response.

Rather, we grant AT&T Illinois’s motion to transfer this case to allow the Fourth District to

decide these issues. In a similar case, recently decided by the Second District, Commonwealth

Edison Co. v. Illinois Commerce Commission, No. 1-06-0381, et al. (2d Dist. Oct. 27, 2006), that

court held that when the First District issued an order transferring two cases to the Second and

Fourth Districts, the First District implicitly held that those districts had jurisdiction over the cases

and that those petitions for review were not premature. We wish to clarify that by this opinion,

we make no finding, either explicit or implied, that the Fourth District has jurisdiction over AT&T


                                                   2
1-06-3014

Illinois’s two cases currently pending in that district. Further, we make no comment on whether

those petitions for review were timely filed or premature. Additionally, we need not consider

AT&T Illinois’s motion to dismiss this petition for review and we make no ruling as to whether

the appellate court has jurisdiction over this appeal. Those judgments are for the Fourth District

to decide once all three cases are before it.

       Accordingly, AT&T Illinois’s motion to transfer this case to the Fourth District is granted.

This case shall be transferred to the Fourth District of the Illinois Appellate Court. Additionally,

AT&T’s motion to dismiss this petition for review is not considered.

       Appeal transferred.

       The mandate shall issue forthwith.

       GREIMAN and CUNNINGHAM, JJ., concur.




                                                 3